DETAILED ACTION
Status of Application, Amendments and/or Claims
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The terminal disclaimer filed on 15 January 2021 has been entered.   

Status of Claims:
1c.	Claims 76-95 are pending and under consideration. 

Response to Applicants’ amendment and arguments:
3. 	The following objection and/or rejections are withdrawn in light of Applicants’ amendment and arguments:  
 
3a.	The rejection of claims 76-95 made on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,251,934, is withdrawn. Applicant timely filed the required terminal disclaimer.
EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   Authorization for this examiner’s amendment was given in a telephone interview with Jennifer A. Floyd, (Applicants' Representative) on 02 February 2021.

In The Claims:
4a.	Claim 82, (Once amended), in line 1, before “amino acid”, delete “an” and insert 
---the---

Conclusion:
5.	 Claims 76-95 are allowed. 

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

Fozia Hamud
Patent Examiner
Art Unit 1647
02 February 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647